Mr. Justice Wolf
delivered the opinion of the court.
Jesús Quiñones was charged with having committed an assault and battery under aggravated circumstances against Maria Luisa Fernández. There was proof tending to show that the defendant was intoxicated and that while at a hall in Río Piedras María Luisa Fernández was dancing with her cousin when the defendant, who had tried to make her dance with him before, assaulted and battered her. The evidence of the defendant tended to show that he had a struggle with the cousin, that the first aggressor was the said cousin, and that the defendant never attempted to touch the girl.
The court below could weigh the evidence of the several witnesses who testified against the defendant, and we cannot see that there was an error in the appreciation of the proof. *222In other words, there was evidence tending to show that the defendant actually assaulted and battered Maria Luisa Fernández.
The appellant also assigned error on the ground that the court was prejudiced. During the examination of the defendant the court asked the latter whether he did not know that it was bad manners (imprudencia) to insist upon dancing with a person if she did not wish to dance. The appellant in this and perhaps other matters maintains that the court showed a prejudicial attitude. This suggestion of the court could hardly be considered prejudice, and we find nothing in the transcript of the evidence that shows that the judge had in fact any ill will or hostility to the defendant.
The judgment will be affirmed.